The United States of America vs A Quantity of Timber &c

Libel— Harvey Stewart Claimant—
And the said Harvey Stewart, by Sol Sibley his Attorney, comes here into Court, and enters claim to the property set forth and contained in the above *381libel, and prays that the same may be restored to him—Because he saith, that said property, whilst afloat, upon the River Detroit on its passage from River Thames in the Province of Upper Canada, to Amhertburgh in said province, was on the day mentioned in said Libel, illegally seized upon and taken into possession, by Reuben Atwater Esquire Collector of the Customs of the United States of America for the District & port of Detroit, under pretence that said property was forfeited to the use of the United States & sd Collector—who hath and still does without good and sufficient cause, detain sd property from said Claimant, greatly to his injury & damage— Wherefore he prays, restitution, may be made him by the Judg£ & decree of this hone Court—and that he may be restored to the possession of said property, in like state and condition as the same was in when arrested & seized upon, and that he may be adjudged his costs &c.
Sol Sibley Atty
for Harvey Stewart Claimant

[In the handwriting of Solomon Sibley]